DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-15, 18-22, and 24-29 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cruz-Uribe (6,428,140) (hereinafter Cruz-Uribe).
Regarding Claim 1, Cruz-Uribe teaches a droplet ejector (10, Fig. 2) for a printhead (see Fig. 2), the droplet ejector (10) comprising: a substrate (20, Fig. 2) having a mounting surface (see Fig. 3) and an opposite nozzle surface (see Fig. 3) [Column 3 line 44-64]; a nozzle-forming layer (40, Fig. 3) formed on at least a portion of the nozzle surface (see Fig. 3) of the substrate (20) [Column 3 lines 56-64]; a fluid chamber (21, Fig. 3) defined at least in part by the substrate (20) and at least in part by the nozzle-forming layer (40) [Column 4 lines 24-30], the fluid chamber (41, Fig. 3) 

Regarding Claim 2, Cruz-Uribe teaches the droplet ejector (10), wherein the outer portion (see Fig. 3) of the nozzle portion of the nozzle-forming layer (40) at least partially surrounds the inner portion (see Fig. 3) of the nozzle portion of the nozzle-forming layer (40) [Column 4 lines 18-29, see Figs. 3].

Regarding Claim 3, Cruz-Uribe teaches the droplet ejector, wherein the inner actuator arrangement (60) at least partially surrounds the fluid chamber outlet (41) [Column 4 lines 44-57].
	
Regarding Claim 4, Cruz-Uribe teaches the droplet ejector (10), wherein both the inner and/or outer actuator arrangements (60) are substantially annular [Column 4 lines 44-57, see Fig. 2].


Regarding Claim 6, Cruz-Uribe teaches the droplet ejector (10) comprising an inner actuator arrangement (60) which comprises one or more inner piezoelectric actuators, at least one of said one or more inner piezoelectric actuators comprising an inner piezoelectric body provided between an inner pair of drive electrodes [Column 4 line 44 – Column 5 line 22].

Regarding Claim 7, Cruz-Uribe teaches the droplet ejector (10), wherein the inner actuator arrangement (60) consists of a single inner piezoelectric actuator which is substantially annular [Column 4 line 44 – Column 5 line 22].

Regarding Claim 8, Cruz-Uribe teaches the droplet ejector (10) comprising an outer actuator (60) arrangement which comprises one or more outer piezoelectric actuators, at least one of said one or more outer piezoelectric actuators comprising an outer piezoelectric body provided between an outer pair of drive electrodes [Column 4 line 44 – Column 5 line 22].

Regarding Claim 9, Cruz-Uribe teaches the droplet ejector (10), wherein the outer actuator (60) arrangement consists of a single outer piezoelectric actuator which is substantially annular [Column 4 lines 44-57].

Regarding Claim 10, Cruz-Uribe teaches the droplet ejector (10), wherein the single outer piezoelectric actuator surrounds the single inner piezoelectric actuator [Column 4 lines 44-57].


Regarding Claim 12, Cruz-Uribe teaches the droplet ejector (10), wherein the inner piezoelectric body or bodies and/or the outer piezoelectric body or bodies comprise one or more piezoelectric materials processable at a temperature below 450°C [Column 4 line 58-Column 5 line 5].
NOTE: It is known in the art that piezoelectric materials are processable at certain temperatures as taught in the attached article “Piezoelectric materials for ultrasonic probes” which teaches that PZT is processable at a temperature of 350◦C, which is below 450◦C [“Piezoelectric materials for ultrasonic probes” Pages 3-4, Table 1].

Regarding Claim 13, Cruz-Uribe teaches the droplet ejector, wherein the inner piezoelectric body or bodies and/or the outer piezoelectric body or bodies comprise one or more piezoelectric materials depositable at a temperature below 450°C [Column 4 line 58-Column 5 line 5].
NOTE: It is known in the art that piezoelectric materials are depositable at certain temperatures as taught in the attached article “Piezoelectric materials for ultrasonic probes” which teaches that PZT is depositable at a temperature of 350◦C, which is below 450◦C [“Piezoelectric materials for ultrasonic probes” Pages 3-4, Table 1].

Regarding Claim 14, Cruz-Uribe teaches the droplet ejector (10), wherein the one or more piezoelectric materials are PVD-deposited piezoelectric materials [Column 4 line 58 –Column 5 line 5].
NOTE: It is known in the art that ceramic piezoelectric materials such as zinc oxide taught in the prior art [See Column 4 line 58-Column 5 line 5] can be PVD-deposited as taught in the attached article “Ultrathin 3-D-printed films convert energy of one form into another” [see Section: Electrospraying Nanoparticles].

Regarding Claim 15, Cruz-Uribe teaches the droplet ejector (10), wherein the one or more piezoelectric materials comprise aluminum nitride and/or zinc oxide [Column 4 line 44 – Column 5 line 5].

Regarding Claim 18, Cruz-Uribe teaches the droplet ejector (10), wherein the one or more piezoelectric materials are non-ferroelectric piezoelectric materials [Column 4 line 58-Column 5 line 5].

Regarding Claim 19, Cruz-Uribe teaches the droplet ejector, wherein the inner piezoelectric body or bodies and/or the outer piezoelectric body or bodies have d31 piezoelectric constants having magnitudes less than 20 pC/N [Column 4 line 58-Column 5 line 5].
NOTE: It is known in the art that piezoelectric body or bodies have d31 piezoelectric constants as taught in the attached Wikipedia Article “List of piezoelectric materials” [see “List of piezoelectric materials” Table, barium titanate, PZT (lead zirconium titanate)].


Regarding Claim 21, Cruz-Uribe teaches the droplet ejector, wherein the mounting surface of the substrate comprises a fluid inlet aperture (22, Fig. 2) in fluid communication with the fluid chamber (21) [Column 3 line 65-Column 4 line 7].

Regarding Claim 22, Cruz-Uribe teaches the droplet ejector (10), wherein the fluid chamber (21) is substantially cylindrical and the nozzle portion of the nozzle-forming layer (40) is substantially annular [Column 3 line 65-Column 4 line 7; 18-44].

Regarding Claim 24, Cruz-Uribe teaches a printhead comprising a plurality of droplet ejectors (10) according to claim 1 [Column 3 lines 44-54].

Regarding Claim 25, Cruz-Uribe teaches the printhead, wherein the plurality of droplet ejectors (10) share a common substrate [Column 3 lines 44-54, see Fig. 2].

Regarding Claim 26, Cruz-Uribe teaches a printer (100, Fig. 15) comprising one or more printheads according to claim 24 [Column 8 lines 20-30].

Regarding Claim 27, Cruz-Uribe teaches a method of actuating a droplet ejector (10), the method comprising: actuating the inner actuator arrangement and/or actuating the outer actuator arrangement (60) to thereby cause displacement of at least a portion of the nozzle portion of the nozzle-forming layer (40) and consequently ejection of fluid from the fluid chamber (21) through the fluid chamber outlet (41) [Column 3 line 44-Column 4 line 24; 44-57].

Regarding Claim 28, Cruz-Uribe teaches the method, wherein the droplet ejector (10) comprises both an inner actuator arrangement (60) and an outer actuator arrangement (60), the method comprising: actuating both the inner actuator arrangement (60) and the outer actuator arrangement (60) to thereby cause displacement of at least a portion of the nozzle portion of the nozzle-forming layer (40) and consequently ejection of fluid from the fluid chamber (21) through the fluid chamber outlet (41) [Column 3 line 44-Column 4 line 24].

Regarding Claim 29, Cruz-Uribe teaches the method, wherein the steps of actuating the inner actuator arrangement (60) and actuating the outer actuator arrangement (60) take place concurrently [Column 3 line 44-Column 4 line 24].
Allowable Subject Matter
Claims 5, 11, 16-17, 20, 23, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 5 is the inclusion of the limitation of a droplet ejector for a printhead that includes at least one electronic component integrated with the substrate.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation a droplet ejector for printhead that includes wherein both the inner and outer 
The primary reason for the allowance of claim(s) 16 is the inclusion of the limitation a droplet ejector for printhead that includes wherein aluminum nitride further comprises one or more of the following elements: scandium, yttrium, titanium, magnesium, hafnium, zirconium, tin, chromium, boron.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 17 is the inclusion of the limitation a droplet ejector for printhead that includes wherein the one or more piezoelectric materials comprise ceramic material comprising aluminum and nitrogen and optionally one or more elements selected from: scandium, yttrium, titanium, magnesium, hafnium, zirconium, tin, chromium, boron.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

The primary reason for the allowance of claim(s) 23 is the inclusion of the limitation of a droplet ejector that includes further comprising a protective layer covering the inner and outer actuator arrangements and the nozzle-forming layer.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 30-32 is the inclusion of a method of actuating a droplet ejector that includes the method steps of wherein actuating the inner actuator arrangement comprises applying a first potential difference between the inner pair of drive electrodes to cause deflection of the inner piezoelectric body and wherein actuating the outer actuator arrangement comprises applying a second potential difference between the outer pair of drive electrodes to cause deflection of the outer piezoelectric body.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853